Exhibit BAGELL, JOSEPHS, LEVINE & COMPANY LLC Suite J, 406 Lippincott Drive, Marlton, NJ 08053 Tel: 856.346.2628 Fax: 856.396-0022 Consent of Independent Registered Public Accounting Firm The Board of Directors SOKO Fitness & SPA Group, Inc. (Formerly American Business Holdings, Inc.) We consent to the use in the Prospectus constituting a part of this registration statement of our report dated August 21, 2008, relating to the consolidated financial statements of SOKO Fitness & SPA Group, Inc. as of May 31, 2008 and 2007. We also consent to the reference to us under the caption “Experts” in the Prospectus. /S/Bagell, Josephs, Levine & Company, LLC BAGELL, JOSEPHS, LEVINE & COMPANY, LLC Marlton, New Jersey September
